                   Case 20-10337-BLS        Doc 52   Filed 03/22/21      Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                         )
 In re:                                                  ) Chapter 7
                                                         )
 THE WORTH COLLECTION, LTD.,                             ) Case No. 20-10337 (BLS)
                                                         )
                          Alleged Debtor.                )
                                                         )

                             NOTICE OF AGENDA OF MATTERS
                              SCHEDULED FOR HEARING ON
                         MARCH 24, 2021 AT 9:15 A.M. (EASTERN TIME)


                                    ZOOM INSTRUCTIONS:

      The remote hearing will be conducted entirely over Zoom and requires all participants
                 to register in advance. CourtCall will NOT be used to dial in.

                    Please use the following link to register for this hearing:
     https://debuscourts.zoomgov.com/meeting/register/vJIscuGgpz8jGDywjEfW2vWJmo5
                                          xEJZUVyk

          After registering your appearance by Zoom, you will receive a confirmation email
                           containing information about joining the meeting.



UNCONTESTED MATTERS:

1.        Chapter 7 Involuntary Petition Filed by Petitioning Creditors Slate Studios, LLC, North
          East Courier, Inc., Newell Fashion Center Inc. [Docket No. 1; Filed 02/14/2020]

                   Response Deadline:    November 2, 2020 at 4:00 p.m.

                   Responses Received:

                         A.     Answer to Involuntary Petition filed by The Worth Collection, LTD.
                                [Docket No. 40; Filed October 23, 2020]

                   Related Documents:

                         B.     Amended Chapter 7 Involuntary Petition [Docket No. 8; Filed
                                02/18/2020]


PHIL1 9402347v.1
                   Case 20-10337-BLS        Doc 52     Filed 03/22/21     Page 2 of 2




                             C.   Summons Service Executed on The Worth Collection, Ltd. [Docket
                                  No. 9; Filed 02/18/2020]

                             D.   Agreed Order Continuing Hearing on Involuntary Petition [Docket
                                  No. 49; Filed 01/22/2021]

                   Status:        This matter will go forward as a status conference.



 Dated: March 22, 2021                    /s/ Sally E. Veghte
 Wilmington, Delaware                     KLEHR HARRISON HARVEY BRANZBURG LLP
                                          Domenic E. Pacitti (DE Bar No. 3989)
                                          Sally E. Veghte (DE Bar No. 4762)
                                          919 N. Market Street, Suite 1000
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 426-1189
                                          Facsimile: (302) 426-9193

                                          -and-

                                          KLEHR HARRISON HARVEY BRANZBURG LLP
                                          Morton R. Branzburg (pro hac vice admission pending)
                                          1835 Market Street, 14th Floor
                                          Philadelphia, Pennsylvania 19103
                                          Telephone: (215) 569-2700
                                          Facsimile: (215) 568-6603

                                          Attorneys for Alleged Debtor The Worth Collection, LTD.




PHIL1 9402347v.1
